In an action to recover damages, inter alia, for personal injuries, the plaintiffs appeal from a judgment of the Supreme Court, *652Nassau County (Murphy, J.), entered December 5, 1991, which, upon a jury verdict, is in favor of the defendants and against them, dismissing the complaint.
Ordered that the judgment is affirmed, without costs or disbursements.
The trial court did not err in precluding the plaintiffs from submitting the theory of negligence per se to the jury (see, Gain v Eastern Reinforcing Serv., 193 AD2d 255). Furthermore, the trial court’s pretrial evidentiary rulings did not constitute an improvident exercise of discretion (see, Cover v Cohen, 61 NY2d 261, 270; Villari v Terminix Inti, 692 F Supp 568, 573-574; Rabb v Orkin Exterminating Co., 677 F Supp 424, 427).
The plaintiffs’ remaining contentions are either unpreserved for appellate review or without merit. Pizzuto, J. P., Santucci, Friedmann and Krausman, JJ., concur.